


EXHIBIT 10.1
COLUMBIA SPORTSWEAR COMPANY
1997 STOCK INCENTIVE PLAN, AS AMENDED


1.Purpose.The purpose of this 1997 Stock Incentive Plan (the "Plan") is to
enable Columbia Sportswear Company (the "Company") to attract and retain the
services of (i) selected employees, officers and directors of the Company or any
parent or subsidiary of the Company and (ii) selected nonemployee agents,
consultants, advisors and independent contractors of the Company or any parent
or subsidiary of the Company. For purposes of this Plan, a person is considered
to be employed by or in the service of the Company if the person is employed by
or in the service of the Company or any parent or subsidiary of the Company (in
which case, the Company, parent or subsidiary is referred to as an "Employer").


2.Shares Subject to the Plan.


2.1Shares Subject to the Plan.Subject to adjustment as provided below and in
Section 10, the shares to be offered under the Plan shall consist of Common
Stock of the Company, and the total number of shares of Common Stock that may be
issued under the Plan shall be 10,400,000 shares.


2.2Share Usage.Shares of Common Stock covered by an award shall not be counted
as used unless and until they are actually issued and delivered to the
Recipient. If all or any portion of an option or Performance‑based Award granted
under the Plan or a restricted stock units award awarded pursuant to Section 7
expires, terminates, is cancelled, or otherwise does not result in all the
shares subject to such award being issued, the unissued shares subject to that
option Performance‑based Award or restricted stock units award shall again be
available under the Plan. If shares awarded as a stock bonus or restricted stock
award pursuant to Section 7 or sold pursuant to Section 8 under the Plan are
forfeited to or repurchased by the Company, the number of shares forfeited or
repurchased shall again be available under the Plan.


3.Effective Date and Duration of Plan.


3.1Effective Date.The Plan shall become effective as of March 12, 1997. No
Incentive Stock Option (as defined in Section 5 below) granted under the Plan
shall become exercisable and no payments shall be made under a Performance‑based
Award, however, until the Plan is approved by the affirmative vote of the
holders of a majority of the shares of Common Stock represented at a
shareholders meeting at which a quorum is present and the exercise of any
Incentive Stock Options granted under the Plan before such approval shall be
conditioned on and subject to such approval. Subject to this limitation, options
and Performance‑based Awards may be granted and shares may be awarded as bonuses
or sold under the Plan at any time after the effective date and before
termination of the Plan.


3.2Duration.The Plan shall continue in effect until all shares available for
issuance under the Plan have been issued and all restrictions on such shares
have lapsed. The Board of Directors may suspend or terminate the Plan at any
time except with respect to options, Performance‑based Awards, restricted stock
units and shares subject to restrictions then outstanding under the Plan.
Termination shall not affect any outstanding options, any outstanding
Performance‑based Awards, any outstanding restricted stock units or any right of
the Company to repurchase shares or the forfeitability of shares issued under
the Plan.


4.Administration.


4.1Board of Directors.The Plan shall be administered by the Board of Directors
of the Company, which shall determine and designate from time to time the
individuals to whom awards shall be made, the amount of the awards and the other
terms and conditions of the awards. Subject to the provisions of the Plan, the
Board of Directors may from time to time adopt and amend rules and regulations
relating to administration of the Plan, advance the lapse of any waiting period,
accelerate any exercise date, waive or modify any restriction applicable to
shares (except those restrictions imposed by law) and make all other



64071-0001/LEGAL22521201.4

--------------------------------------------------------------------------------




determinations in the judgment of the Board of Directors necessary or desirable
for the administration of the Plan. The interpretation and construction of the
provisions of the Plan and related agreements by the Board of Directors shall be
final and conclusive. The Board of Directors may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any related
agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect, and it shall be the sole and final judge of such expediency.


4.2Committee.The Board of Directors may delegate to any committee of the Board
of Directors (the "Committee") any or all authority for administration of the
Plan. If authority is delegated to the Committee, all references to the Board of
Directors in the Plan shall mean and relate to the Committee, except (i) as
otherwise provided by the Board of Directors and (ii) that only the Board of
Directors may amend or terminate the Plan as provided in Sections 3 and 11.


4.3Officers.The Board of Directors may delegate to any officer or officers of
the Company authority to grant awards under the Plan, subject to any
restrictions imposed by the Board of Directors.


4.4Non‑U.S. Provisions.Notwithstanding anything in the Plan to the contrary,
with respect to any person eligible for awards under the Plan who is resident
outside the United States, the Board of Directors may, in its sole discretion,
amend or vary the terms of the Plan in order to conform such terms with the
requirements of local law or to meet the goals and objectives of the Plan or to
permit the Plan to operate in a qualified or tax‑efficient manner, and may, in
its sole discretion, establish administrative rules and procedures to facilitate
the operation of the Plan in such non‑U.S. jurisdictions. The Board may, where
it deems appropriate in its sole discretion, establish one or more sub‑plans for
these purposes.


5.Types of Awards; Eligibility.The Board of Directors may, from time to time,
take the following actions, separately or in combination, under the Plan: (i)
grant Incentive Stock Options, as defined in Section 422 of the Internal Revenue
Code of 1986, as amended (the "Code"), as provided in Sections 6.1 and 6.2; (ii)
grant options other than Incentive Stock Options ("Non‑Statutory Stock Options")
as provided in Sections 6.1 and 6.3; (iii) award stock bonuses or restricted
stock units as provided in Section 7; (iv) sell shares subject to restrictions
as provided in Section 8; and (v) award Performance‑based Awards as provided in
Section 9. Awards may be made to employees, including employees who are officers
or directors, and to other individuals described in Section 1 who the Board of
Directors believes have made or will make an important contribution to the
Company; provided, however, that only employees of the Company or any parent or
subsidiary of the Company (as defined in subsections 424(e) and 424(f) of the
Code) shall be eligible to receive Incentive Stock Options under the Plan. The
Board of Directors shall select the individuals to whom awards shall be made and
shall specify the action taken with respect to each individual to whom an award
is made. At the discretion of the Board of Directors, an individual may be given
an election to surrender an award in exchange for the grant of a new award.


6.Option Grants.


6.1General Rules Relating to Options.


6.1‑1Terms of Grant.The Board of Directors may grant options under the Plan.
With respect to each option grant, the Board of Directors shall determine the
number of shares subject to the option, the option exercise price, the period of
the option, the time or times at which the option may be exercised and whether
the option is an Incentive Stock Option or a Non‑Statutory Stock Option.


6.1‑2Exercise of Options.Except as provided in Section 6.1‑4 or as determined by
the Board of Directors, no option granted under the Plan may be exercised unless
at the time of such exercise the optionee is employed by or in the service of
the Company and shall have been so employed or provided such service
continuously since the date the option was granted. Except as provided in
Sections 6.1‑4 and 10, options granted under the Plan may be exercised from time
to time over the period stated in each option in such amounts and at such times
as shall be prescribed by the Board of Directors, provided that options shall
not




--------------------------------------------------------------------------------




be exercised for fractional shares. Unless otherwise determined by the Board of
Directors, if an optionee does not exercise an option in any one year with
respect to the full number of shares to which the optionee is entitled in that
year, the optionee's rights shall be cumulative and the optionee may purchase
those shares in any subsequent year during the term of the option.


6.1‑3Nontransferability.Each Incentive Stock Option and, unless otherwise
determined by the Board of Directors, each other option granted under the Plan
by its terms (i) shall be nonassignable and nontransferable by the optionee,
either voluntarily or by operation of law, except by will or by the laws of
descent and distribution of the state or country of the optionee's domicile at
the time of death, and (ii) during the optionee's lifetime, shall be exercisable
only by the optionee.


6.1‑4Termination of Employment or Service.


6.1‑4(a)General Rule.Unless otherwise determined by the Board of Directors or
unless otherwise required under applicable law, in the event an optionee's
employment or service with the Company terminates for any reason other than
because of total disability or death as provided in Sections 6.1‑4(b) and (c),
his or her option may be exercised at any time before the expiration date of the
option or the expiration of the post‑termination exercise period after the date
of termination, whichever is the shorter period, but only if and to the extent
the optionee was entitled to exercise the option at the date of termination. The
post‑termination exercise period for a grant is set forth in an option
agreement.


6.1‑4(b)Termination Because of Total Disability.Unless otherwise determined by
the Board of Directors, in the event an optionee's employment or service with
the Company terminates because of total disability, his or her option may be
exercised at any time before the expiration date of the option or before the
date 12 months after the date of termination, whichever is the shorter period,
but only if and to the extent the optionee was entitled to exercise the option
at the date of termination. The term "total disability" shall be defined under
the Company’s long‑term disability policy. .


6.1‑4(c)Termination Because of Death.Unless otherwise determined by the Board of
Directors, in the event of an optionee's death while employed by or providing
service to the Company, his or her option may be exercised at any time before
the expiration date of the option or before the date 12 months after the date of
death, whichever is the shorter period, but only if and to the extent the
optionee was entitled to exercise the option at the date of death and only by
the person or persons to whom the optionee's rights under the option shall pass
by the optionee's will or by the laws of descent and distribution of the state
or country of domicile at the time of death.


6.1‑4(d)Amendment of Exercise Period Applicable to Termination.The Board of
Directors may at any time prior to the expiration of an option extend the
applicable post‑termination exercise periods any length of time not longer than
the original expiration date of the option. The Board of Directors may at any
time increase the portion of an option that is exercisable, subject to such
terms and conditions as the Board of Directors may determine.


6.1‑4(e)Failure to Exercise Option.To the extent that the option of any deceased
optionee or any optionee whose employment or service terminates is not exercised
within the applicable period, all further rights to purchase shares pursuant to
the option shall cease and terminate.


6.1‑4(f)Leave of Absence.Absence on leave approved by the Employer or on account
of illness or disability shall not be deemed a termination or interruption of
employment or service. Unless otherwise determined by the Board of Directors,
vesting of options shall continue during a medical, family or military leave of
absence, whether paid or unpaid, and vesting of options shall be suspended
during any other unpaid leave of absence greater than 30 days.


6.1‑5Purchase of Shares.





64071-0001/LEGAL22521201.4

--------------------------------------------------------------------------------




6.1‑5(a)Notice of Exercise.Unless the Board of Directors determines otherwise,
shares may be acquired pursuant to an option granted under the Plan only upon
the receipt by the Company, or by a broker or other agent as directed or
approved by the Company, of written notice from the optionee of the optionee's
binding commitment to purchase shares, specifying the number of shares the
optionee desires to purchase under the option and the date on which the optionee
agrees to complete the transaction, and, if required in order to comply with the
Securities Act of 1933, as amended, containing a representation that it is the
optionee's present intention to acquire the shares for investment and not with a
view to distribution.


6.1‑5(b)Payment.Unless the Board of Directors determines otherwise, on or before
the date specified for completion of the purchase of shares pursuant to an
option exercise, the optionee must have paid the Company the full purchase price
of those shares in cash or by check or, with the consent of the Board of
Directors, in whole or in part, in Common Stock of the Company valued at fair
market value, restricted stock, or other contingent awards denominated in either
stock or cash, promissory notes and other forms of consideration. The fair
market value of Common Stock provided in payment of the purchase price shall be
the closing price of the Common Stock last reported before the time payment in
Common Stock is made or, if earlier, committed to be made, if the Common Stock
is publicly traded, or another value of the Common Stock as shall be specified
by the Board of Directors. No shares shall be issued until full payment for the
shares has been made, including all amounts owed for tax withholding. With the
consent of the Board of Directors, an optionee may request the Company to apply
automatically the shares to be received upon the exercise of a portion of a
Non‑Statutory Stock Option (even though stock certificates have not yet been
issued) to satisfy the purchase price for additional portions of the option.


6.1‑5(c)Tax Withholding. Each optionee who has exercised an option shall,
immediately upon notification of the amount due, if any, pay to the Company in
cash or by check amounts necessary to satisfy any applicable federal, state,
local and non‑U.S. tax withholding requirements. If additional withholding is or
becomes required (as a result of exercise of an option or as a result of
disposition of shares acquired pursuant to exercise of an option) beyond any
amount deposited before delivery of the certificates, the optionee shall pay
such amount, in cash or by check, to the Company on demand. If the optionee
fails to pay the amount demanded, the Company or the Employer may withhold that
amount from other amounts payable to the optionee, including salary, subject to
applicable law. The Company shall have the right, but not the obligation, to
deduct from any and all payments made under the Plan, or to require the
optionee, to satisfy this obligation, in whole or in part, by instructing the
Company to withhold from the shares to be issued upon exercise or by delivering
to the Company other shares of Common Stock; provided, however, that the number
of shares so withheld or delivered shall not exceed the minimum amount necessary
to satisfy the required tax withholding obligation. The Company shall have no
obligation to deliver shares of stock until the Company’s tax withholding
obligations have been satisfied by the optionee.


6.1‑5(d)Reduction of Reserved Shares.Upon the exercise of an option, the number
of shares reserved for issuance under the Plan shall be reduced by the number of
shares issued upon exercise of the option (less the number of any shares
surrendered in payment for the exercise price or withheld to satisfy withholding
requirements).


6.1‑6Limitations on Grants to Non‑Exempt Employees.Unless otherwise determined
by the Board of Directors, if an employee of the Company or any parent or
subsidiary of the Company is a non‑exempt employee subject to the overtime
compensation provisions of Section 7 of the Fair Labor Standards Act (the
"FLSA"), any option granted to that employee shall be subject to the following
restrictions: (i) the option price shall be at least 85 percent of the fair
market value, as described in Section 6.2‑4, of the Common Stock subject to the
option on the date it is granted; and (ii) the option shall not be exercisable
until at least six months after the date it is granted; provided, however, that
this six‑month restriction on exercisability will cease to apply if the employee
dies, becomes disabled or retires, there is a change in ownership of the
Company, or in other circumstances permitted by regulation, all as prescribed in
Section 7(e)(8)(B) of the FLSA.


6.2Incentive Stock Options.Incentive Stock Options shall be subject to the
following additional terms and




--------------------------------------------------------------------------------




conditions:


6.2‑1Limitation on Amount of Grants.If the aggregate fair market value of stock
(determined as of the date the option with respect to such stock is granted)
with respect to which Incentive Stock Options granted under this Plan (and any
other stock incentive plan of the Company or its parent or subsidiary
corporations) are exercisable for the first time by an employee during any
calendar year exceeds $100,000, the portion of the option or options not
exceeding $100,000 will be treated as an Incentive Stock Option and the portion
of the option exceeding $100,000 will be treated as a Non‑Statutory Stock
Option. The preceding sentence will be applied by taking options into account in
the order in which they were granted. The Company may designate stock that is
treated as acquired pursuant to exercise of an option that is in part an
Incentive Stock Option and in part a Non‑Statutory Stock Option as Incentive
Stock Option stock by issuing a separate certificate for that stock and
identifying the certificate as Incentive Stock Option stock in its stock
records. In the absence of such a designation, each share of stock issued
pursuant to exercise of the option will be treated in part as Incentive Stock
Option stock and in part as Non‑Statutory Stock Option stock.


6.2‑2Limitations on Grants to 10 Percent Shareholders.An Incentive Stock Option
may be granted under the Plan to an employee possessing more than 10 percent of
the total combined voting power of all classes of stock of the Company or any
parent or subsidiary (as defined in subsections 424(e) and 424(f) of the Code)
only if the option price is at least 110 percent of the fair market value, as
described in Section 6.2‑4, of the Common Stock subject to the option on the
date it is granted and the option by its terms is not exercisable after the
expiration of five years from the date it is granted.


6.2‑3Duration of Options.Subject to Sections 6.1‑2, 6.1‑4 and 6.2‑2, Incentive
Stock Options granted under the Plan shall continue in effect for the period
fixed by the Board of Directors, except that no Incentive Stock Option shall be
exercisable after the expiration of 10 years from the date it is granted.


6.2‑4Option Price.The option price per share shall be determined by the Board of
Directors at the time of grant. Except as provided in Section 6.2‑2, the option
price shall not be less than 100 percent of the fair market value of the Common
Stock covered by the Incentive Stock Option at the date the option is granted.
The fair market value shall be the closing price of the Common Stock last
reported before the time the option is granted, if the stock is publicly traded,
or, another value of the Common Stock as shall be specified by the Board of
Directors.


6.2‑5Limitation on Time of Grant.No Incentive Stock Option shall be granted on
or after the tenth anniversary of the last action by the Board of Directors
adopting the Plan or approving any amendment to the Plan that constitutes the
adoption of a new Plan for purposes of Section 422 of the Code. If the Company's
shareholders do not approve the Plan within 12 months of such adoption or
amendment, any Incentive Stock Options granted under the Plan after the date of
such adoption or amendment will be treated as Non‑Statutory Stock Options.


6.2‑6Early Dispositions.If within two years after an Incentive Stock Option is
granted or within 12 months after an Incentive Stock Option is exercised, the
optionee sells or otherwise disposes of Common Stock acquired on exercise of the
Option, the optionee shall within 30 days of the sale or disposition notify the
Company in writing of (i) the date of the sale or disposition, (ii) the amount
realized on the sale or disposition and (iii) the nature of the disposition
(e.g., sale, gift, etc.).


6.3Non‑Statutory Stock Options.Non‑Statutory Stock Options shall be subject to
the following terms and conditions, in addition to those set forth in Section
6.1 above:


6.3‑1Option Price.The option price for Non‑Statutory Stock Options shall be
determined by the Board of Directors at the time of grant. Except as provided in
Section 6.2‑2, the option price shall not be less than 100 percent of the fair
market value of the Common Stock covered by the Non‑Statutory Stock Option at
the date the option is granted. The fair market value shall be the closing price
of the Common Stock last reported before the time the option is granted, if the
stock is publicly traded, or, another value of the



64071-0001/LEGAL22521201.4

--------------------------------------------------------------------------------




Common Stock as shall be specified by the Board of Directors.


6.3‑2Duration of Options.Non‑Statutory Stock Options granted under the Plan
shall continue in effect for the period fixed by the Board of Directors.


7.Stock Bonuses and Restricted Stock Units.The Board of Directors may award
shares under the Plan as stock bonuses or restricted stock units. Shares awarded
as a stock bonus or restricted stock units shall be subject to the terms,
conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability and forfeiture
of the shares awarded, together with such other restrictions as may be
determined by the Board of Directors. The Board of Directors may require the
recipient to sign an agreement as a condition of the award, but may not require
the recipient to pay any monetary consideration other than amounts necessary to
satisfy tax withholding requirements. The agreement may contain any terms,
conditions, restrictions, representations and warranties required by the Board
of Directors. The certificates representing the shares awarded shall bear any
legends required by the Board of Directors. The Company may require any
recipient of an award to pay to the Company in cash or by check upon demand
amounts necessary to satisfy any applicable federal, state, local or non‑U.S.
tax withholding requirements. If the recipient fails to pay the amount demanded,
the Company or the Employer may withhold that amount from other amounts payable
to the recipient, including salary, subject to applicable law. The Company shall
have the right, but not the obligation, to deduct from any and all payments made
under the Plan, or to require the recipient, to satisfy this obligation, in
whole or in part, by instructing the Company to withhold from the shares to be
issued or by delivering to the Company other shares of Common Stock; provided,
however, that the number of shares so withheld or delivered shall not exceed the
minimum amount necessary to satisfy the required tax withholding obligation. The
Company shall have no obligation to deliver shares of stock until the Company’s
tax withholding obligations have been satisfied by the recipient. Upon the
issuance of a stock bonus or restricted stock unit, the number of shares
reserved for issuance under the Plan shall be reduced by the number of shares
issued, less the number of shares withheld or delivered to satisfy withholding
obligations.


8.Restricted Stock.The Board of Directors may issue shares under the Plan for
such consideration (including promissory notes and services) as determined by
the Board of Directors. Shares issued under the Plan shall be subject to the
terms, conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability, repurchase by
the Company and forfeiture of the shares issued, together with such other
restrictions as may be determined by the Board of Directors. All Common Stock
issued pursuant to this Section 8 shall be subject to a purchase agreement,
which shall be executed by the Company and the prospective purchaser of the
shares before the delivery of certificates representing such shares to the
purchaser. The purchase agreement may contain any terms, conditions,
restrictions, representations and warranties required by the Board of Directors.
The certificates representing the shares shall bear any legends required by the
Board of Directors. The Company may require any purchaser of restricted stock to
pay to the Company in cash or by check upon demand amounts necessary to satisfy
any applicable federal, state, local, or non‑U.S. tax withholding requirements.
If the purchaser fails to pay the amount demanded, the Company or the Employer
may withhold that amount from other amounts payable to the purchaser, including
salary, subject to applicable law. With the consent of the Board of Directors, a
purchaser may satisfy this obligation, in whole or in part, by instructing the
Company to withhold from any shares to be issued or by delivering to the Company
other shares of Common Stock; provided, however, that the number of shares so
withheld or delivered shall not exceed the minimum amount necessary to satisfy
the required tax withholding obligation. Upon the issuance of restricted stock,
the number of shares reserved for issuance under the Plan shall be reduced by
the number of shares issued, less the number of shares withheld or delivered to
satisfy withholding obligations.


9.Performance‑based Awards.The Committee may grant awards intended to qualify as
qualified performance‑based compensation under Section 162(m) of the Code and
the regulations thereunder to any "covered employee" as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision
("Performance‑based Awards"). Performance‑based Awards shall be denominated at
the time of grant either in Common Stock ("Stock Performance Awards") or in
dollar amounts ("Dollar Performance




--------------------------------------------------------------------------------




Awards"). Payment under a Stock Performance Award or a Dollar Performance Award
shall be made, at the discretion of the Committee, in Common Stock ("Performance
Shares"), or in cash or in any combination thereof. Performance‑based Awards
shall be subject to the following terms and conditions:


9.1Award Period.The Committee shall determine the period of time for which a
Performance‑based Award is made (the "Award Period").


9.2Performance Goals and Payment.The Committee shall establish in writing
objective performance goals ("Performance Goals") that must be met by the
Company or any subsidiary, division or other unit of the Company ("Business
Unit") during the Award Period as a condition to payment being made under the
Performance‑based Award.


9.2‑1The Performance Goals for each Performance‑based Award shall be one or more
targeted levels of performance with respect to one or more of the following
"performance criteria" with respect to the Company or any Business Unit as
reported or calculated by the Company: earnings, earnings per share, book value
per share, stock price appreciation, total shareholder return (stock price
increase plus dividends), return on equity, return on assets, return on invested
capital, working capital, market or economic value added, revenues, operating
income (including or excluding depreciation, amortization, extraordinary items,
restructuring charges or other expenses), operating margins, inventories,
inventory turns, debt, debt plus equity, cost control, strategic initiatives,
market share, net income, improvements in capital structure, cash flows
(including, but not limited to, operating cash flow, free cash flow or cash flow
return on capital).


9.2‑2Performance Goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable Business Unit) under one
or more of the performance criteria described above relative to the performance
of other corporations. Such performance goals shall be set by the Committee
within the time period prescribed by, and shall otherwise comply with the
requirements of, Section 162(m) of the Code, or any successor provision thereto,
and the regulations thereunder.


9.2‑3The Committee may provide in any Performance‑based Award that any
evaluation of performance may include or exclude any of the following events
that occurs during an Award Period: (i) asset write‑downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(iv) any reorganization and restructuring programs, (v) extraordinary
nonrecurring items as described in Accounting Standards Codification 225‑20
and/or in Management’s Discussion and Analysis of Financial Condition and
Results of Operations appearing in the Company’s annual report to shareholders
for the applicable year, (vi) acquisitions or divestitures, (vii) foreign
exchange gains and losses, and (viii) gains and losses on asset sales. To the
extent such inclusions or exclusions affect Performance‑based Awards to covered
employees, they shall be prescribed in a form that satisfies the requirements
for “performance‑based compensation” within the meaning of Section 162(m)(4)(C)
of the Code, or any successor provision thereto.


9.2‑4The Committee shall also establish the number of Performance Shares or the
amount of cash payment to be made under a Performance‑based Award if the
Performance Goals are met or exceeded, including the fixing of a maximum payment
(subject to Section 9.4).


9.2‑5The Committee may establish other restrictions to payment under a
Performance‑based Award, such as a continued employment requirement, in addition
to satisfaction of the Performance Goals. Some or all of the Performance Shares
may be issued at the time of the award as restricted shares subject to
forfeiture in whole or in part if Performance Goals or, if applicable, other
restrictions are not satisfied.


9.3Maximum Awards.No covered employee may be awarded in any fiscal year awards,
other than Performance‑based Awards, with respect to more than 100,000 shares of
Common Stock, Stock Performance Awards under which the aggregate amount of
shares of Common Stock payable under the Awards exceeds the equivalent of
100,000 shares of Common Stock, or Dollar Performance Awards under



64071-0001/LEGAL22521201.4

--------------------------------------------------------------------------------




which the aggregate amount payable under the Awards exceeds $3,000,000.


9.4Tax Withholding.Each participant who has received Performance Shares shall,
upon notification of the amount due, pay to the Company in cash or by check
amounts necessary to satisfy any applicable federal, state, local, or non‑U.S.
tax withholding requirements. If the participant fails to pay the amount
demanded, the Company or the Employer may withhold that amount from other
amounts payable to the participant, including salary, subject to applicable law.
With the consent of the Board of Directors, a participant may satisfy this
obligation, in whole or in part, by instructing the Company to withhold from any
shares to be issued or by delivering to the Company other shares of Common
Stock; provided, however, that the number of shares so delivered or withheld
shall not exceed the minimum amount necessary to satisfy the required tax
withholding obligation.


9.5Effect on Shares Available.The payment of a Performance‑based Award in cash
shall not reduce the number of shares of Common Stock reserved for issuance
under the Plan. The number of shares of Common Stock reserved for issuance under
the Plan shall be reduced by the number of shares issued upon payment of an
award, less the number of shares delivered or withheld to satisfy withholding
obligations.


10.Changes in Capital Structure.


10.1Stock Splits; Stock Dividends.If the outstanding Common Stock of the Company
is hereafter increased or decreased in number or value or changed into or
exchanged for a different number or kind of shares or other securities of the
Company or any other Company by reason of any stock split, reverse stock split,
spin off, combination or exchange of shares, dividend payable in shares,
distribution to shareholders other than a normal cash dividend or
recapitalization, reclassification, or other change in the Company's corporate
or capital structure, appropriate adjustment shall be made by the Board of
Directors in the number and kind of shares available for grants under the Plan
and in all other share amounts set forth in the Plan. In addition, the Board of
Directors shall make appropriate adjustment in the number and kind of shares as
to which outstanding options and awards, or portions thereof then unexercised or
not yet vested or settled, shall be exercisable or payable, so that the
optionee's proportionate interest before and after the occurrence of the event
is maintained. Notwithstanding the foregoing, the Board of Directors shall have
no obligation to effect any adjustment that would or might result in the
issuance of fractional shares, and any fractional shares resulting from any
adjustment may be disregarded or provided for in any manner determined by the
Board of Directors. Any such adjustments made by the Board of Directors shall be
conclusive.


10.2Mergers, Reorganizations, Etc.In the event of a merger, consolidation, plan
of exchange, acquisition of property or stock, split‑up, split‑off, spin‑off or
reorganization to which the Company is a party or any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the Company's assets or of more than 50% of the
Company's outstanding shares of Common Stock (each, a "Transaction"), the Board
of Directors shall, in its sole discretion and to the extent possible under the
structure of the Transaction, select one of the following alternatives for
treating outstanding awards under the Plan, in each case provided that the
Transaction is consummated:


10.2‑1Outstanding awards shall remain in effect in accordance with their terms.


10.2‑2Outstanding awards shall be assumed, converted into or exchanged for
awards with respect to stock in one or more of the corporations, including the
Company, that are the surviving or acquiring corporations in the Transaction (or
in a parent corporation). The amount and type of securities subject thereto and
exercise price of any converted options shall be determined by the Board of
Directors of the Company, taking into account the relative values of the
companies involved in the Transaction and the exchange rate, if any, used in
determining shares of the surviving corporation(s) to be held by holders of
shares of the Company following the Transaction. Unless otherwise determined by
the Board of Directors, the assumed converted or exchanged awards shall be
vested and/or free from applicable restrictions only to the extent that such
requirements relating to awards granted hereunder have been satisfied.






--------------------------------------------------------------------------------




10.2‑3The Board of Directors shall provide a period of 30 days or less before
the consummation of the Transaction during which outstanding options may be
exercised to the extent then exercisable, and upon the expiration of that
period, all unexercised options shall immediately terminate. The Board of
Directors may, in its sole discretion, accelerate the exercisability of options
so that they are exercisable in full during that period. The Board of Directors
may, in its sole discretion, provide that any or all other outstanding awards
granted under the Plan shall terminate upon or immediately prior to the
consummation of the Transaction and/or accelerate the vesting and/or waive any
applicable restrictions upon the expiration of the period provided as described
in this Section 10.2‑3 or upon or immediately prior to the consummation of the
Transaction.


10.2‑4The Board of Directors, in its sole discretion, shall provide that
outstanding awards shall terminate either upon or immediately prior to
consummation of a Transaction and that holders of such awards shall receive, in
exchange therefor, a cash payment equal to the amount (if any) by which (x) the
value of the per share consideration received by holders of Common Stock in the
Transaction, or, in the event the Transaction does not result in direct receipt
of consideration by holders of Common Stock, the value of the deemed per share
consideration received, in each case as determined by the Board of Directors in
its sole discretion, multiplied by the number of shares of Common Stock subject
to such outstanding awards (to the extent then vested and/or exercisable or
whether or not then vested and/or exercisable, as determined by the Board of
Directors in its sole discretion) exceeds (y) if applicable, the respective
aggregate exercise price or grant price for such awards, if any.


10.2‑5For the avoidance of doubt, nothing in this Section 10.2 requires all
outstanding awards to be treated similarly.


10.3Dissolution of the Company.Unless otherwise determined by the Board of
Directors in its sole discretion, in the event of the dissolution or liquidation
of the Company, outstanding awards shall automatically terminate immediately
prior to such dissolution or liquidation of the Company‑. To the extent a
vesting condition, forfeiture provision or repurchase right applicable to an
award has not been waived by the Board of Directors, the award shall be
forfeited immediately prior to the consummation of the dissolution or
liquidation.


10.4Rights Issued by Another Corporation.The Board of Directors may also grant
options, stock bonuses, restricted stock units and Performance‑based Awards and
issue restricted stock under the Plan having terms, conditions and provisions
that vary from those specified in this Plan, provided that any such awards are
granted in exchange or substitution for, or in connection with the assumption or
conversion of, existing options, stock bonuses, restricted stock units,
Performance‑based Awards and restricted stock granted, awarded or issued by
another corporation and assumed, converted, exchanged or otherwise agreed to be
provided for by the Company pursuant to or by reason of a Transaction.


11.Amendment of the Plan.The Board of Directors may at any time, modify or amend
the Plan in such respects as it shall deem advisable because of changes in the
law while the Plan is in effect or for any other reason. Except as provided in
Section 10, however, no change in an award already granted shall be made without
the written consent of the holder of the award if the change would adversely
affect the holder to a material extent.


12.Approvals.The Company's obligations under the Plan are subject to the
approval of federal, state and non‑U.S. authorities or agencies with
jurisdiction in the matter. The Company will use its best efforts to comply with
applicable law and regulations, including rules and regulations of the
Securities and Exchange Commission and any stock exchange on which the Company's
shares may then be listed, in connection with the grants under the Plan. The
foregoing notwithstanding, the Company shall not be obligated to issue or
deliver Common Stock under the Plan if such issuance or delivery would violate
applicable federal, state or non‑U.S. laws, rules or regulations.


13.Employment and Service Rights.Nothing in the Plan or any award pursuant to
the Plan shall (i) confer



64071-0001/LEGAL22521201.4

--------------------------------------------------------------------------------




upon any employee any right to be continued in the employment of an Employer or
interfere in any way with the Employer's right to terminate such employee's
employment at will at any time, for any reason, with or without cause, or to
decrease such employee's compensation or benefits, or (ii) confer upon any
person engaged by an Employer any right to be retained or employed by the
Employer or to the continuation, extension, renewal or modification of any
compensation, contract or arrangement with or by the Employer.


14.Rights as a Shareholder.The recipient of any award under the Plan shall have
no rights as a shareholder with respect to any Common Stock until the date the
recipient becomes the holder of record of those shares. Except as otherwise
expressly provided in the Plan, no adjustment shall be made for dividends or
other rights for which the record date occurs before the date the recipient
becomes the holder of record.


15.Option Repricing.In no event shall the Board or Directors have the right,
without shareholder approval, to (i) lower the price of an option after it is
granted, except in connection with adjustments provided in Section 10; (ii) take
any other action that is treated as a repricing under generally accepted
accounting principles; or (iii) cancel an option at a time when its exercise
price exceeds the fair market value of the underlying stock, in exchange for
[cash,] another option, stock appreciation right, restricted stock, or other
equity, unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin‑off or other similar corporate transaction.


16.Section 409A of the Code.The Plan and awards granted under the Plan are
intended to be exempt from the requirements of Section 409A of the Code to the
maximum extent possible, whether pursuant to the short‑term deferral exception
described in Treasury Regulation Section 1.409A‑1(b)(4), the exclusion
applicable to stock options, stock appreciation rights and certain other
equity‑based compensation under Treasury Regulation Section 1.409A‑1(b)(5), or
otherwise. To the extent Section 409A is applicable to the Plan or any award
granted under the Plan, it is intended that the Plan and such awards granted
under the Plan comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A. Notwithstanding any other provision of
the Plan or any award granted under the Plan to the contrary, the Plan and any
award granted under the Plan shall be interpreted, operated and administered in
a manner consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of the Plan or any award
granted under the Plan to the contrary, with respect to any payments and
benefits under the Plan or any award granted under the Plan to which
Section 409A applies, all references in the Plan or any award granted under the
Plan to the termination of the participant’s employment or service are intended
to mean the participant’s “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i). In addition, if the participant is a “specified
employee,” within the meaning of Section 409, then to the extent necessary to
avoid subjecting the participant to the imposition of any additional tax under
Section 409A, amounts that would otherwise be payable under the Plan or any
award granted under the Plan during the six‑month period immediately following
the participant’s “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i), shall not be paid to the participant during such
period, but shall instead be accumulated and paid to the participant (or, in the
event of the participant’s death, the participant’s estate) in a lump sum on the
first business day after the earlier of the date that is six months following
the participant’s separation from service or the participant’s death.
Notwithstanding any other provision of the Plan to the contrary, the Board of
Directors, to the extent it deems necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to unilaterally amend or modify
the Plan and any award granted under the Plan so that the award qualifies for
exemption from or complies with Section 409A; provided, however, that the Board
of Directors makes no representations that awards granted under the Plan shall
be exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to awards granted under the Plan.






